            Case 2:19-cv-00587-RJC Document 134 Filed 03/26/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SANDRA BRUNO, on behalf of herself
and similarly situated employees,

                      Plaintiffs,

          v.
                                                       Civil Action No. 2:19-cv-00587-RJC
WELLS FARGO BANK, N.A.,

                      Defendant.


              WELLS FARGO’S BRIEF IN SUPPORT OF EXPEDITED
           MOTION TO STAY DEADLINE FOR PRODUCTION OF CONTACT
        INFORMATION FOR HMCs, OR ALTERNATIVELY, ARBITRATION HMCs

          Wells Fargo Bank, N.A. (“Wells Fargo”) files this brief in support of its expedited

motion to stay the deadline for production of collective members’ contact information.

                                             INTRODUCTION

          Wells Fargo has requested interlocutory review of the Court’s March 15 order directing

that Home Mortgage Consultants (“HMCs”) with arbitration agreements (“arbitration HMCs”)

be included in the group of HMCs to receive notice of this case.1 But interlocutory review may

not be possible unless the Court stays the April 14 deadline for producing the collective’s contact

information, thus allowing Bruno to send notice of this case to collective members. Therefore,

Wells Fargo seeks a stay of this deadline.

          Alternatively, Wells Fargo requests a partial stay of the deadline—so that only the

deadline for producing contact information for arbitration HMCs is stayed. Under this alternative

proposal, Wells Fargo will produce contact information for non-arbitration HMCs on April 14,

and notice to them may proceed as scheduled.


1
    See Dkt. Nos. 127 and 128.
            Case 2:19-cv-00587-RJC Document 134 Filed 03/26/21 Page 2 of 7




          Once notice is sent, it cannot be recalled. And here, sending notice to arbitration HMCs

will double the size of the collective, from approximately 3,900 HMCs to 7,800 HMCs.2 The

Supreme Court has identified four factors to consider when evaluating whether to grant a stay

pending appellate review, all of which favor a stay in this case. 3 First, Wells Fargo has at least “a

reasonable chance, or probability, of winning” on appeal. 4 Both the Fifth and Seventh Circuits—

the only circuit courts that have addressed this issue—have adopted Wells Fargo’s position here.

That is, both Courts have held that sending notice to arbitration employees is improper because it

misinforms the employees “that they may join the action when, in truth, they may not.”5 The

Third Circuit has not yet ruled on this issue. But given the state of the law, Wells Fargo has a

reasonable chance of prevailing.

          Second, as mentioned, if notice to arbitration employees is not stayed, Wells Fargo will

suffer irreparable harm—the “futile attempts at joinder or the assertion of claims outside the

collective proceeding” made by up to 3,900 additional HMCs.6 Conversely, the collective will

not be harmed if disclosure and notice are stayed, since the Court has tolled the statute of

limitations.7 Accordingly, as shown more fully below, a stay is warranted here.



2
  See Declaration of Michelle Wilkie ¶ 5 (attached as Exhibit 1 to Wells Fargo’s brief in support of its
motion for § 1292(b) certification). To be precise, the number of HMCs in the collective is 7,836. Of
these, 3,917 were hired after Wells Fargo implemented its arbitration policy, and accordingly have
entered into the Agreement (which is one HMC less than half).
3
    See Hilton v. Braunskill, 481 U.S. 770, 776 (1987).
4
    Singer Mgmt. Consultants, Inc. v. Milgram, 650 F.3d 223, 229 (3d Cir. 2011) (en banc).
5
 See Bigger v. Facebook, Inc. 947 F.3d 1043, 1050 (7th Cir. 2020); see also, In re JPMorgan Chase &
Co., 916 F.3d 494 (5th Cir. 2019).
6
 See Bigger, 947 F.3d at 1050; see also, In re JPMorgan Chase & Co., 916 F.3d at 502 (“Notifying
Arbitration Employees reaches into disputes beyond the “one proceeding.”).
7
 See Dkt. Nos. 127 and 128. Further, given the applicable deadlines for interlocutory review, the fate of
Wells Fargo’s appellate-review efforts should be resolved quickly. See 28 U.S.C. § 1292(b); FED. R. APP.
P. 5(b)(2).


                                                      2
            Case 2:19-cv-00587-RJC Document 134 Filed 03/26/21 Page 3 of 7




                                          RELIEF REQUESTED

          Wells Fargo respectfully asks the Court to stay its March 15 conditional-certification

order, embodied in Docket Nos. 127 and 128, in its entirety pending the Third Circuit’s

consideration of Wells Fargo’s petition for permission to appeal—or, should this Court deny

Wells Fargo’s motion for certification of an interlocutory appeal under 28 U.S.C. § 1292(b), the

Third Circuit’s consideration of Wells Fargo’s petition for writ of mandamus.

          In the alternative, Wells Fargo respectfully asks the Court to stay that portion of its

conditional-certification order that requires Wells Fargo to disclose contact information for

arbitration HMCs.

                                               ARGUMENT

          Wells Fargo’s efforts to obtain review are unlikely to be resolved before April 14, when

Wells Fargo is required to produce the arbitration HMCs’ contact information. Section 1292(b)

allows courts to stay the proceedings pending the appellate court’s decision on a petition for

permission to appeal. The Supreme Court has instructed courts to consider four factors when

deciding whether to grant a discretionary stay pending appeal: (1) the movant’s likelihood of

success on the merits; (2) irreparable injury to the movant absent a stay; (3) whether the stay will

substantially injure other interested parties; and (4) public interest.8 Although the first two factors

are the most important, courts balance all four factors and consider their relative strength.9 Here,

all four factors favor a stay.




8
    Hilton v. Braunskill, 481 U.S. 770, 776 (1987).
9
    In re Revel AC, Inc., 802 F.3d 558, 568 (3d Cir. 2015).


                                                       3
            Case 2:19-cv-00587-RJC Document 134 Filed 03/26/21 Page 4 of 7




A.        Wells Fargo has a reasonable chance of success.

          The Third Circuit has made clear that, to show a “likelihood of success on the merits,” a

movant need not show that it is more likely to succeed than not.10 Rather, the movant need only

show “a reasonable chance, or probability, of winning.”11 Here, Wells Fargo’s position is

supported by the decisions of both of the federal appellate courts to have considered the issue.

This alone yields a “reasonable chance” that Wells Fargo will succeed at the Third Circuit.

          Further, as the Fifth Circuit observed in JPMorgan, “Federal district courts, in at least

210 decisions, have wrestled with the applicability of arbitration agreements at the conditional-

certification stage of FLSA suits.”12 Hence, the question whether arbitration employees should

receive notice in FLSA collective actions is a pressing issue facing district courts across the

country. At a minimum, reasonable minds can differ on the issue—and like the Seventh and Fifth

Circuits, many district courts have adopted Wells Fargo’s position here. This confirms that

Wells Fargo’s position has a reasonable chance of prevailing on appeal. The first factor thus

weighs in favor of granting a stay.

B.        Without a stay, Wells Fargo will suffer irreparable harm.

          Nineteen days after this filing, Wells Fargo will be required to produce contact

information to Bruno’s counsel for the arbitration HMCs, and notice will be sent to them shortly

thereafter. Unless the conditional-certification order is stayed, Wells Fargo will be deprived of

any practical relief. Once the notices are issued, they cannot be recalled. The entire collective—

including arbitration HMCs—will have been notified and can never be un-notified.




10
     Revel AC, 803 F.3d at 568-69.
11
     Singer Mgmt. Consultants, Inc. v. Milgram, 650 F.3d 223, 229 (3d Cir. 2011) (en banc).
12
     JPMorgan, 916 F.3d at n.5.


                                                      4
             Case 2:19-cv-00587-RJC Document 134 Filed 03/26/21 Page 5 of 7




           Allowing notice to the arbitration HMCs will require the parties to litigate motions to

dismiss and/or to compel arbitration and would significantly increase the number of proceedings.

Moreover, Bruno will “wield the collective-action format for settlement leverage” by doubling

the size of the collective with ineligible litigants.13 This irreparable harm warrants a stay of the

Court’s conditional-certification order.

C.         A stay will not harm the collective.

           Bruno and the putative collective will suffer no prejudice if a stay is granted. First, the

Court has ordered equitable tolling of the statute of limitations. 14 Second, a stay is highly

unlikely to create a protracted delay: Given the applicable deadlines under § 1292(b), the Third

Circuit will have both Wells Fargo’s petition for permission to appeal and Bruno’s answer within

20 days after this Court’s certification under § 1292(b).15 Because such petitions are usually

decided without oral argument,16 the fate of Wells Fargo’s petition should be known soon after

filing. 17

D.         The public-interest factor also favors a stay.

           District courts across the county have been wrestling with this pressing issue. See

JPMorgan, 916 F.3d at n.5 (“Federal district courts, in at least 210 decisions, have wrestled with

the applicability of arbitration agreements at the conditional-certification stage of FLSA suits.”).

The public has an interest in obtaining clarity on this issue and the interaction between the


13
     Bigger, 947 F.3d at 1049.
14
  See Dkt. Nos. 127 and 128. To be clear, Wells Fargo opposes the Court’s equitable-tolling order.
Nonetheless, because Bruno successfully obtained the order to avoid limitations-related prejudice, she
cannot now argue that the requested stay will prejudice the claims of potential opt-ins.
15
     See 28 U.S.C. § 1292(b); FED. R. APP. P. 5(b)(2).
16
     See FED. R. APP. P. 5(b)(3).
17
  The same will be true should Wells Fargo file a petition for mandamus, since the Third Circuit must
give the Petition such priority under Federal Rule of Appellate Procedure 21(b)(6).


                                                         5
         Case 2:19-cv-00587-RJC Document 134 Filed 03/26/21 Page 6 of 7




FLSA and the FAA—two statutes of great significance. Accordingly, all four factors weigh in

favor of granting a stay while Wells Fargo seeks appellate relief.

                      THE COURT SHOULD DECIDE THIS MOTION
                             ON AN EXPEDITED BASIS

       Given the impending deadlines—and the irreversible consequences that will ensue if they

remain effective—Wells Fargo respectfully asks the Court to order an abbreviated briefing

schedule on this motion and to consider this motion on an expedited basis. See Standing Order

and Procedures Re: Civil Motion Practice ¶ 4(b)(i).

       Should the Court decline to issue a § 1292(b) certification or to stay the notice deadline,

Wells Fargo plans to seek a writ of mandamus and a stay from the Third Circuit. It will need

adequate time to do so, and therefore requests expedited consideration of this motion.

                                         CONCLUSION

       For these reasons stated herein, and in light of the pending deadlines, Wells Fargo asks

the Court consider this motion on an expedited basis and grant the relief described in the

“Relief Requested” section above.




                                                 6
         Case 2:19-cv-00587-RJC Document 134 Filed 03/26/21 Page 7 of 7




       Dated: March 26, 2021                            Respectfully submitted,

                                                        SEYFARTH SHAW LLP


                                                  By: s/ Timothy M. Watson
                                                      Timothy M. Watson (pro hac vice)
                                                      John P. Phillips (pro hac vice)
                                                      700 Milam Street, Suite 1400
                                                      Houston, Texas 77002
                                                      Telephone: (713) 225-2300
                                                      Facsimile: (713) 225-2340
                                                      Email: twatson@seyfarth.com
                                                            jphillips@seyfarth.com

                                                        Gina Merrill (pro hac vice)
                                                        SEYFARTH SHAW LLP
                                                        620 Eighth Avenue
                                                        New York, New York 10018
                                                        Telephone: (212) 218-5500
                                                        Facsimile: (212) 218-5526
                                                        Email: gmerrill@seyfarth.com

                                                        ATTORNEYS FOR DEFENDANT WELLS
                                                        FARGO BANK, N.A.




                                 CERTIFICATE OF SERVICE

       I, Timothy M. Watson, an attorney, do hereby certify that, on March 26, 2021, I have

caused a true and correct copy of the foregoing document to be filed using the CM/ECF system,

which will automatically send email notification of such filing to all attorneys of record.



                                                      s/ Timothy M. Watson
                                                      Timothy M. Watson




                                                 7
